COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Appellate case name:     Certain Underwriters at Lloyd’s, London Syndicate Numbers
                         2020, 1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 5000, and
                         Navigators Insurance Co., UK v. Prime Natural Resources, Inc.

Appellate case number:      01-17-00881-CV

Trial court case number:    2015-51137

Trial court:                129th District Court of Harris County

       On November 26, 2019, this Court issued an opinion and judgment in this case. The
parties have now filed a joint motion to expedite issuance of the mandate. The motion is
granted. See TEX. R. APP. P. 18.1(c).
       The Clerk of this Court is directed to issue the mandate immediately.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower__________________________
                    Acting individually  Acting for the Court

Date: _January 23, 2020_______________